                                Case 20-10883            Doc 42       Filed 04/23/20           Page 1 of 2
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 20-10883-LSS
Kempes Jean                                                                                                Chapter 7
Lori Lee Jean
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0416-0                  User: mmaloneyr                    Page 1 of 1                          Date Rcvd: Apr 21, 2020
                                      Form ID: ntchrgbk                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 23, 2020.
db/db          +Kempes Jean,   Lori Lee Jean,   19300 Erin Tree Ct,   Gaithersburg, MD 20879-4973

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 21, 2020 at the address(es) listed below:
              Gary A. Rosen   trusteerosen@gmail.com, md40@ecfcbis.com,grosen@garyrosenchartered.com,
               rosengr96483@notify.bestcase.com
              Ruth O. Katz   rokatz@lerchearly.com, kdlevy@lerchearly.com
              Sari Karson Kurland   skurland2@comcast.net, admin@sarikurland.com,
               kurlandsr71821@notify.bestcase.com,marie-claire@sarikurland.com
                                                                                            TOTAL: 3
                          Case 20-10883       Doc 42    Filed 04/23/20       Page 2 of 2
                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Greenbelt
                                  In re:   Case No.: 20−10883 − LSS     Chapter: 7

Kempes Jean and
Lori Lee Jean
Debtors

                                                    NOTICE


PLEASE TAKE NOTICE that a hearing will be held

                          at 6500 Cherrywood Lane, Courtroom 3−D, Greenbelt, MD 20770

                          on 6/25/20 at 02:00 PM

to consider and act upon the following:

32 − Application to Employ Nurit Coombe andRe/Max Elite Services as Real Estate Agent and Verified Statement
of Proposed Party Filed by Gary A. Rosen. (Attachments: # 1 Exhibit A # 2 Electronic Mail Notice List # 3 Proposed
Order) (Rosen, Gary)

38 − Objection and Request for Hearing on behalf of Kempes Jean, Lori Lee Jean Filed by Sari Karson Kurland
(related document(s)32 Application to Employ filed by Trustee Gary A. Rosen). (Attachments: # 1 Certificate of
Service # 2 Exhibit) (Kurland, Sari) Modified on 3/27/2020 (Maloney−Raymond, Michelle).


NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 4/21/20
                                                         Mark A. Neal, Clerk of Court
                                                         by Deputy Clerk, Michelle Maloney−Raymond
                                                         410−962−4373



Form ntchrgmdb (rev. 12/2003)
